Citation Nr: 0508568	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-07 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred in connection with treatment for brain 
cancer by the Burzynski Research Institute; and by Houston 
Medical Imaging, on January 22, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and Dr. H.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from December 1982 to July 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2003 decisions by the Chief Medical 
Officer of the Department of Veterans Affairs (VA) Medical 
Center in Gulfport, Mississippi, that denied entitlement to 
reimbursement of unauthorized medical expenses in connection 
with antineoplaston treatment for brain cancer rendered by 
Dr. Stanley R. Burzynski and the Burzynski Research Institute 
in Houston, Texas, from January 21, 2003, to July 23, 2003; 
and by Houston Medical Imaging in Houston, Texas, on January 
22, 2003.

The veteran has also indicated that the treatment was an 
ongoing procedure.  Initially, the Chief Medical Officer's 
decision was limited to a specific timeframe (January 21, 
2003, to July 23, 2003).  However, a reasonable reading of 
the veteran's claim is a claim for entitlement to 
reimbursement for unauthorized medical expenses in connection 
with antineoplaston treatment for brain cancer at the 
Burzynski Research Institute that began on and has continued 
since January 21, 2003 (including the services rendered by 
Houston Medical Imaging on January 22, 2003).  The caption 
above more accurately reflects the scope of the veteran's 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required.


REMAND

Service connection has been established for brain cancer 
(anaplastic astrocytoma of the brain, rediagnosed, status 
post subtotal right temporal lobectomy, with remaining 
cognitive disorder), and a 100 percent rating is in effect 
for that disability, as well as special monthly compensation 
based on the veteran's housebound status.  The veteran has 
also been seeking reimbursement of unauthorized medical 
expenses that have been incurred in connection with 
antineoplaston treatment at the Burzynski Research Institute 
in Houston, Texas.  The case must be remanded to the RO for 
the following development.  

The veteran has requested that he be scheduled for a hearing 
before the Board to be held via videoconference; such a 
videoconference hearing would be held be held at the relevant 
VA Regional Office (RO) with jurisdiction, which is the RO in 
St. Petersburg, Florida, in this case.

The Board notes that the veteran has presented extenuating 
circumstances involving the nature of his brain cancer.  
Therefore, on remand, the veteran's case should be advanced 
on the docket, and he should be scheduled for a 
videoconference hearing before the Board to be held from the 
St. Petersburg RO.  38 C.F.R. § 20.704(f) (2004); see 
38 C.F.R. § 20.900(c) (2004).

It also appears that administrative documents have not yet 
been associated with claims folder.  The veteran's medical 
records folder includes an Appeal Hearing Review sheet dated 
December 2, 2004, that has been signed by the clinical 
reviewer.  It is not clear if this is the final decision 
document that was prepared in connection with a December 2004 
hearing.  If not, then the RO should obtain a copy of the 
final decision prepared in connection with that December 2004 
hearing.  

Accordingly, the case is REMANDED to the St. Petersburg, 
Florida, RO for the following action: 

1.  The St. Petersburg RO should 
schedule the veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  The case should 
be advanced on the docket, and the 
hearing should be scheduled in 
accordance with 38 C.F.R. § 20.704(f) 
(2004).  

2.  The RO should ensure that complete 
and final decision that was prepared in 
connection with a December 2004 hearing 
conducted at the VA Outpatient Clinic in 
Pensacola, Florida, is associated with 
the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

